Order entered November 22, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01020-CV

                                JERRY GRISAFFI, Appellant

                                                V.

 ROCKY MOUNTAIN HIGH BRANDS, INC. F/K/A REPUBLIC OF TEXAS BRANDS,
                         INC., Appellee

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-15441

                                            ORDER
                          Before Justices Myers, Schenck, and Carlyle

       On November 19, 2019, appellant filed its Notice of Suggestion of Bankruptcy for

Jerome Grisaffi, in which he informed this Court he filed a voluntary petition for relief under

Chapter 11 of Title 11 of the United States Code.

       We ABATE this cause. It may be reinstated on motion by any party showing, in

accordance with rule of appellate procedure 8.3, that the appeal is permitted by federal law or the

bankruptcy court. TEX. R. APP. P. 8.3.


                                                      /s/   LANA MYERS
                                                            PRESIDING JUSTICE